Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 ULTRA LOGISTICS, INC.,

                      P/a in fl/f
                                                             Civil Action No. 2-1 9-CV-09493-
           v.                                                            JMV-JAD

 A   FIRST  CLASS   SOLUTION.     LLC,                                   OPINION
 PROGRESSIVE   CORPORATION,      JOHN
 DOES DEFENDANTS     I       10, ABC-




 CORPORAT1ONS     1     -10,      XYZ
 PARTNERSHIPS AND OTHER ENTITIES I                 -




  0,

                    Dcfimdants.



John Michael 7azpuez, U.S.DJ.

       This matter concerns an alleged failure to deliver a shipment of goods. Originally brought

in state court, the action was removed to federal court citing complete federal preemption. RE. I.

Presently before the Court is a motion to dismiss Counts One and Two of the Complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6) by Defendant A First Class Solution. LLC

(“Defendant” or “First Class”). D.E. 4. Plaintiff Ultra Logistics, Inc. (“Plaintiff’ or “Ultra”) filed

a brief in opposition (D.E. 12), to which Defendant replied (D.E. 14)) The Court reviewed the

parties’ submissions and decided the motions without oral argument pursuant to Fed. R. Civ. P.




  Plaintiffs Complaint is included in Exhibit A of the notice of removal (D.E. I) and will be
referred to as the “Complaint”; Defendant’s brief in support of its motion to dismiss (D.E. 4—2)
will be referred to as “Def. Br.”; Plaintiff’s opposition (D.E. 12) will be referred to as “PlE Opp.”;
and Defendant’s reply of its motion (D.E. 14) will be referred to as “DeE Reply.”.
78(b) and L. Civ. R. 78.1(b). For the reasons set forth below, Defendant’s motion to dismiss is

GRANTED.

    I.       FACTUAL BACKGROUND2 & PROCEDURAL HISTORY

         In 2015, Ultra entered into a broker-carrier agreement with Defendant, with Ultra as broker

and First Class as carrier. Complaint at ¶ 6. D.E. I. The contract governed a relationship whereby

First Class provided transportation services for third-party freight. Id    ¶ 7.    In September of 2017,

Ultra entered into an agreement with First Class to ship glass bottles belonging to Ardagh Group

e/o William & Associates (“Ardagh”) from Arkansas to New York. H              ¶    15. Ultra agreed to pay

a fee of $2,680 for the shipment, with delivery due September 20, 2017. Id.            ¶   16, 17. While in

transit, the truck carrying the goods was involved in an accident, rendering the glass bottles

unusable. Id.   ¶   18. The value of the goods is allegedly $23,546.27. Id.   ¶ 20.   Ultra claims that by

failing to deliver the goods as promised, First Class has breached its contract and is liable for

various damages. H        If   19. Ultra further claims that First Class’s acceptance of its fee without

having satisfied perfonance constitutes unjust enrichment. Id. ¶1 22. Additionally, though not

relevant to the instant motion, Ultra has filed a claim against First Class’s insurer for the unjustly

denying its claim. Id.   ¶ 34, 35.   While not asserted in the Complaint, Ultra alleges in its opposition

brief that it has obtained an assignment of the claim against Defendant from Ardagh. PIf Opp. at

3, lix. B.

         On February 26, 2019, Plaintiff filed its Complaint in the Superior Court of New Jersey,

Bergen County. D.E. 1. The first two Counts pertain to First Class: Count One for breach of




2
  The factual background is taken from the Complaint. D.F. I. When reviewing a motion to
dismiss, a court accepts as true all well-pleaded facts in the Complaint. Fowler v. UPMC
Shadvside, 578 F.3d 203, 210 (3d Cir. 2009). The contracts referred to in the Complaint have not
been provided to this Court.
                                                      2
contract and Count Two for unjust enrichment. Id. First Class removed the mailer to this District,

(id.) and then filed the instant motion to dismiss (D.E. 4).

    U.        STANDARD OF REVIEW

           Federal Rule of Civil Procedure I 2(b)(6) permits a motion to dismiss when a complaint

thus “to state a claim upon which relief can be granted[j” For a complaint to survive dismissal

under Rule I 2(b)(6), it must contain sufficient factual matter to state a claim that is plausible on

its face. Ashcroft v. Iqba4 556 U.S. 662,678(2009) (quoting Bell Ati Coip. v Twonibly, 550 U.S.

544, 570 (2007)). A. claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that

discovery will uncover proof of her claims.” Connelly v. Lane Const. Coip., 809 F.3d 780, 789

(3d Cir. 2016). In evaluating the sufficiency of a complaint, district courts must separate the

factual and legal elements. Fowler i UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009).

Restatements of the elements of a claim are legal conclusions, and therefore, not entitled to a

presumption of truth. Burtch     i   Milberg Factors. Inc., 662 F.3d 212, 224 (3d Cir. 2011). The

Court, however, “ñiust accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d

at 210. Even if plausibly pled, however, a complaint will not withstand a motion to dismiss if the

facts alleged do not state “a legally cognizable cause of action.” Turner v. J.P. Morgan Chase &

Ca, No. 147148,2015 WL 12826480, at *2 (D.NJ. Jan. 23,2015).

    Ill.      ANALYSIS

           Defendant argues that Plaintiffs state law claims are preempted by federal law.

Specifically, Defendant maintains that Counts One and Two are preempted by the Carmack

Amendment and that Count Two is also preempted by the Federal Aviation Administration


                                                   3
Authorization Act of 1994. The Court finds that Counts One and Two are preempted by the

Carmack Amendment.

       The Carmack Amendment. 49 U.S.C.            § 14706. governs the field of interstate shipping. See
Certain Uizdent?irers at Iiiteres( at Lloyd’s of London v. UPS ofAm.. I,ic,. 762 F.3d 332. 335 (3d

Cir. 2014). The provision preempts “all state law claims for compensation for the loss or damage

to goods shipped by a ground carrier in interstate commerce.” Id. at 333. Circuit courts “have

consistently held that the Carmack Amendment is the exclusive cause of action for interstate-

shipping contract [and tort] claims alleging loss or damage to property.” Id. at 336 (internal

quotation omitted). Preemption applies to claims arising from breach of contract. See, e.g., Or/ic/c

r. ID. (‘anon & Soix,   Inc..    144 F. Supp. 2d 337. 345 (D.N.J. 2001). Preemption also applies to

claims of unjust enrichment. finidnak       1.   ii. Movmg and Storage, Inc.. No. 14—cv—6964. 2015

WL 1310292, at *3 (D.N.J. Mar. 24, 2015). Ultra claims that its losses arose from First Class’s

breach of a contract. Consequently. the claims are preempted by the Carmack Amendment.

       Defendant notes that the Federal Aviation Administration Authorization Act of 1994

(FAAAA) preempts unjust enrichment claims. Def. Br. at 15. Defendant relies on Mis, Ressler ‘s

Food Products v. KZY Logistics, LLC, No. 2:17-02013. 2017 WL 3868703. at *4 (D.N.J. Sept. 5,

201 7), in which the court ruled that a quasi—contractual unjust enrichment claim was preempted by

the FAAAA. But the unjust enrichment claim in KZY was brought because there was no contract

between the parties. IcL        Ultra’s claim of unjust enrichment is more appropriately styled as a

breach of contract claim. The parties had a contract and one part did not, allegedly. perform. As

the court in KZY noted. a “claim that sounds in breach of contract” is preempted by the Cannack

Amendment. Id     A claim “sounds” in contract when “the loss was of a nature more normally

associated with a contract action and [when] the relationship between the parties [was] governed



                                                      4
by a lengthy and comprehensive contractual arrangement.” Si/la Jewelry Co., Ltd. v, Sunico LLC,

No. BER-L-7542-15, 2016 WL 427723, at *1! (N.J. Super. Ct. Law Div. Feb. 1,2016); see also

Steuvrt Title Guar. Co. v. Greenlands Realty, L.L.C. 58 F. Supp. 2d 370, 386 (D.N.J. 1999)

(“Under New Jersey law, a ‘dispute [that] clearly arises out of and relates to [a] contract and its

breach’ sounds in contract and not in tort.”) (quoting Wasserstein v. Kovateh, 618 A.2d 886, 89!

(N.J. Super. Ct. App. Div. 1993). Here, Plaintiff alleges the breach ofa comprehensive contractual

arrangement consisting of two agreements.        The dispute is not that Defendant was unjustly

enriched and a contract should therefore be inferred, but that the Defendant did not follow through

on its obligations under the existing contract. Accordingly, both Counts sound in contract and are

appropnately designated as breach of contract claims.3 As discussed above, contract claims are

preempted by the Carmack Amendment.

       Moreover, Plaintiff could conceivably recover the fee paid as damages in a Cannack

Amendment action. See Mecca & Sons Trucking Gorp. c White Arrow, LLC, 763 F. App’x 222,

227 (3d Cir. 2019) (reading the Carmack Amendment expansively to embrace damages beyond

the market value of the property). Preemption under the FAAAA need not be reached. Counts

One and Two are dismissed.

       Plaintiff submits that it should be a’•fforded the opportunity to amend its Complaint to plead

cognizable clainis.4 PIE Opp. at 4. While Defendant is correct that Plaintiff has neither moved to



  The Court is aware that unjust enrichment is a quasi-contractual cause of action. Flowever, in
light of the fact that there was a contract between the parties, the Court is finding that the Carmack
Amendment is the more appropriate basis on which to dismiss the current matter.

  First Class contends that, based on the Complaint, Ultra lacks a means to achieve standing to sue,
such as having an assignment of the claim from Ardagh. DeE Br. at 7. The Court does not reach
the issue because Ultra claims in its opposition brief that it has in flict obtained an assignment. PIE
Opp. at 3, Ex. B. Flowever, as First Class notes in its reply, new contentions in a brief do not


                                                   5
amend its Complaint nor submitted a proposed amended complaint, this Court will grant leave to

for Plaintiff to file an amended complaint. Sec Mecca &      Sons   Trucking Cop.   i   Tliiite Arrou

LLC No. 14-7915. 2016 WL 5859018. at ‘3 (D.N.J. Sept. 16. 2016) (outlining requirements for a

Carmack Amendment claim).

   IV.      CONCLUSION

         For the reasons stated above, Defendant’s motion to dismiss (D.E. 4) is GRANTED and

Counts One and Two of the Complaint are dismissed. The dismissal is without prejudice and

Plaintiff is granted leave to file an Amended Complaint. Plaintiff has thirty (30) days to file an

Amended Complaint, if it so chooses, consistent with this Opinion. If Plaintiff fifils to file an

Amended Complaint, the dismissal will be with prejudice. An appropriate Order accompanies this

Opinion.

Dated: December 23. 2019




                                                      John Michael Vazquc9.\t9S.D.J.




amend a deficient complaint. See, e.g., Pennsihwria cv. rd Zimnierman i’. PepsiC’o. Inc.. 836
F.2d 173, 181 (3d Cir. 198$) (“[I]t is axiomatic that the complaint may not he amended by the
briefs in opposition to a motion to dismiss.”) (quotation omitted); Taller 1. United States. No. II     —




1180, 2014 WL 282680, at ‘5 (D.N.J. Jan. 24, 2014) (“[A] complaint cannot be amended through
the brief of a party in opposition to a motion to dismiss.”). First Class is colTect as to what can be
considered at this stage, so the Court is not finding that Ultra does in fact have standing. Instead.
based on Ultra’s representation. the Court is not reaching the issue at this time.

                                                  6
